Citation Nr: 9912491	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  90-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for liver 
disease.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant, and his brother


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1948 to November 
1950, and from February 1951 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a liver disorder, and the August 1989 
rating decision which denied service connection for a 
psychiatric disorder and sinusitis.  

The case was previously before the Board in October 1990, 
April 1992, August 1994, and August 1996, when it was 
remanded for further development. 


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder and 
sinusitis was denied by a rating action in December 1971.  
The veteran was notified of the December 1971 decision by 
letter in December 1971 and was advised of his appellate 
rights, but did not file a timely notice of disagreement with 
that decision. 

2.  The newly received evidence pertaining to a psychiatric 
disorder and sinusitis is neither cumulative nor redundant of 
evidence previously considered, bears directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Service connection for liver disease was denied by the RO 
in 1987.  The veteran was notified of the denial of service 
connection for liver disease by letter in September 1987 and 
was advised of his appellate rights, but did not file a 
timely notice of disagreement with that determination. 

4.  The newly received evidence pertaining to liver disease 
is neither cumulative nor redundant of evidence previously 
considered, bears directly and substantially upon the 
specific matters under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

5.  The claim for service connection for sinusitis is not 
accompanied by supporting evidence and is not plausible.  

6.  The claim for service connection for a psychiatric 
disorder is not accompanied by supporting evidence and is not 
plausible.  

7.  The preponderance of the medical evidence of record 
indicates the veteran's current symptoms of liver disease are 
not attributable to hepatitis.


CONCLUSIONS OF LAW

1.  The December 1971 rating decision denying service 
connection for a psychiatric disorder and sinusitis is final; 
however, new and material evidence has been presented to 
reopen the veteran's claims.  38 U.S.C.A. §§ 1110, 5108, 7105 
(1991); 38 C.F.R. § 3.156 (1998).
 
2.  The September 1987 rating decision denying service 
connection for liver disease is final; however, new and 
material evidence has been presented to reopen the veteran's 
claim.  38 U.S.C.A. §§ 1110, 5108, 7105 (1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for chronic sinusitis.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

5.  A chronic liver disease was not incurred or aggravated in 
service and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran was seen in November 
1951 with complaints of "drinking too much," fighting, and 
getting into trouble when drunk.  It was noted that the 
veteran said he could not stop drinking.  Referral to 
neuropsychiatric was indicated.  A clinical note dated in 
March 1953 stated possible sinusitis.  From April to May 1953 
the veteran was hospitalized for acute, infectious hepatitis.  
When laboratory tests were consistently in the normal range 
the veteran was given convalescent leave, followed by return 
to duty.  At the time of his physical examination for 
separation in July 1953, it was noted that in addition to 
hepatitis, the veteran had been treated for sinusitis in 
1952.  

Of record is a report of contact dated in May 1955 which 
indicates the veteran telephoned a VA social service office 
to request psychiatric treatment because his wife had left 
him.  At that time he stated he had not appeared for an 
initial VA rating examination in January 1954 because his 
claim was related to jaundice and otitis media, and those 
conditions had cleared up.  Although he had not filed a claim 
for nervousness, he reported difficulties in service, to 
include absences without leave (AWOL), and other behavior for 
which he had been sent to psychiatry.  Currently the veteran 
described uncontrollable anger, having beaten up his father-
in-law and fighting anybody, individuals or groups, when 
aroused.  The problem was worse when he had been drinking.  
He reported a history of treatment for alcoholism.  The 
veteran was advised either to apply for service connection 
for his disorder or to seek marriage counseling from a 
community based agency.  

The record shows the veteran failed to report for VA 
examinations scheduled in November 1955 and January 1956.  In 
January 1956 he was advised by letter from the RO that no 
further action would be taken on his claim for disability 
compensation, because he had failed to complete the required 
examinations.  

Private medical records reflecting treatment, apparently in 
1960, for swollen right eye, also indicate the veteran had a 
history of sinusitis and orbital cellulitis on two occasions 
in 1950 and 1952.  In approximately 1962 he was seen with 
complaints of coryza and right periorbital edema, and was 
also treated for sinusitis and lid edema.  A history of 
similar symptoms was noted.  

On VA examination conducted in March 1963 the veteran 
reported a prior medical history including "sinus," and 
noted a complaint of nervousness.  The examiner noted the 
veteran's history including hepatitis in service and 
considerable stomach trouble until approximately one year 
prior to the examination, when the veteran reportedly stopped 
drinking and his stomach problems became asymptomatic.  
Physical examination of the abdomen demonstrated that the 
liver edges could not be palpated.  The diagnosis was 
infectious hepatitis, asymptomatic.  Service connection for 
residuals of infectious hepatitis was granted by a rating 
action in April 1963 and a noncompensable evaluation was 
assigned for that disability. 

When the veteran was admitted to a private hospital in August 
1971 several days after an automobile accident, it was noted 
he was quite nervous and irritable.  VA outpatient treatment 
records dated in September 1971 stated the veteran was seen 
with complaints of stuffy nose and itching eyes.  The 
impression was allergic rhinitis.  Received in October 1971 
was the veteran's statement indicating that he had been 
treated for sinusitis approximately one year earlier.  

The report of a VA examination conducted in November 1971 
reflects the veteran's complaints of sinus trouble and 
nervousness.  On special ear, nose and throat (ENT) 
evaluation the veteran reported 4 to 5 episodes yearly, 
lasting approximately 10 days, during which his eyes swelled 
up and his nose was blocked.  Physical examination of the 
nose showed the mucous membranes were infected and edematous 
with excessive mucoid discharge.  X-rays revealed normal 
paranasal sinuses.  The diagnosis was vasomotor rhinitis.  On 
psychiatric examination the veteran reported a history of 
alcoholism and belligerent behavior including bar room 
fights.  At the time of examination the veteran said he had 
given up drinking.  He claimed to suffer from severe anxiety 
and stated that he had always had this problem, which was 
manifested in part by sweating in the hands and feet.  The 
veteran felt his anxiety was aggravated by his hearing 
impairment.  On mental status examination there was no 
current evidence of psychotic thought.  He admitted a history 
of depression but denied suicidal thoughts.  The diagnosis 
was chronic anxiety reaction of mild to moderate severity in 
a basically passive aggressive personality, with history of 
chronic and severe alcohol addiction.  On evaluation of the 
digestive system it was noted the veteran had a history of 
jaundice in 1953, and a history of fairly heavy alcoholism 
until nine weeks prior to examination.  His abdomen was 
described as unremarkable and the diagnosis was hepatitis 
history.

Also received in November 1971 were multiple lay statements 
signed by the veteran and his family members and friends, 
which indicated that he had experienced sinusitis during and 
subsequent to active service, as well as nervousness.  The 
veteran's service comrade described intermittent episodes of 
swollen eyes.  His former employer indicated that during his 
term of employment from August 1954 to September 1955, the 
veteran had missed considerable work due to sinusitis which 
ultimately resulted in his termination from the job.  

A rating action in December 1971 denied service connection 
for a nervous condition and sinusitis.  The veteran was 
notified by letter in December 1971 that his service 
connection claims were denied because no evidence of 
sinusitis was found on the most recent examination and his 
nervous condition was determined to be a constitutional or 
developmental abnormality and not a disability for purposes 
of compensation.  The record indicates that the veteran did 
not file a timely appeal of the December 1971 decision.

On VA examination conducted in April 1976 the veteran again 
complained of nervousness and frequent sinusitis.  The report 
of his ENT evaluation reflected the veteran's statement that 
sinusitis occurred twice a year accompanied by swelling 
around the eyes.  X-rays of the frontal and ethmoid sinuses 
revealed no disease.  The impression was history of recurring 
sinusitis without acute problem at the time of examination.  

In January 1977 the veteran was seen with complaints of 
periorbital swelling and frontal pain.  February 1977 x-rays 
of the paranasal sinuses disclosed two rounded densities in 
the dependent portion of the left maxillary sinus, considered 
most likely to be mucoceles.  The remainder of the sinuses 
were normal.  It was considered that there was no evidence of 
active infection shown at that time, and sinusitis had 
cleared.  VA medical records dated in March 1977 show that 
when the veteran was hospitalized for unrelated polyps, it 
was noted he had a history of ethanol abuse of many years 
duration, with treatment as early as 1954.  Also noted was 
chronic sinusitis, with no active disease at that time. 

The veteran was seen on multiple occasions from May 1978 to 
September 1978 with symptoms attributed to sinusitis by 
private and VA physicians.  Paranasal x-rays conducted by VA 
in May 1978 disclosed clouding of the right frontal sinus 
considered possibly to represent changes of sinusitis, with 
other sinuses normal.  Further x-rays studies conducted in 
June 1978 resulted in the conclusion of probable 
pansinusitis.  

The veteran was hospitalized in June 1978 with a history of 
frontal sinusitis of four weeks duration.  Physical 
examination at that time revealed his right frontal sinus was 
tender to palpation and his eyes appeared somewhat reddened 
and infected.  It was noted his liver was descended three 
centimeters.  Sinusitis resolved with intervenous antibiotic 
therapy.  The reports of x-rays conducted by VA in July 1978 
and those conducted by the veteran's private physician in 
September 1978 reflect the impression of chronic 
pansinusitis.
 
When the veteran was again admitted to a VA hospital in 
October 1978, it was recorded that he had a 20 year history 
of facial pain, nasal obstruction, and abnormal sinus x-rays, 
unrelieved with repeated medical therapy.  He was admitted 
for osteoplastic obliteration of the frontal sinuses.  The 
findings at surgery were significantly diseased sinus, with 
markedly edematous and infected mucosa.  Polyps and pus were 
found in the frontal sinus and there were two large 
supraorbital ethmoid cells on the left side.  Following 
surgery, the veteran reported relief of pain in November 
1978.  X-rays conducted in December 1978 revealed left 
maxillary sinus basilar mucocele, and sinuses otherwise 
clear.  No changes was revealed on x-rays in January 1979.  
The veteran was seen in February 1979 with complaints 
considered possibly reflecting sinusitis, and when he was 
seen in December 1979 the assessment included chronic 
sinusitis.

Of record is a VA consultation report indicating that when 
the veteran was seen for stress counseling in February 1980 
it was noted he had a history of heavy alcohol consumption, 
and many personality traits of the Type "A" variety.  VA 
medical records dated in April 1980 to October 1983 reflect 
alcohol abuse and chronic sinusitis, status post surgery.  

An ultra sound of the right upper abdominal quadrant 
conducted in November 1983 demonstrated the veteran's liver 
was enlarged with an echogenic parenchymal pattern consistent 
with cirrhosis/fatty infiltration.  

A statement signed by the veteran's primary care physician 
and dated in October 1984 indicated that he had a history of 
chronic alcohol abuse and hepatomegaly considered secondary 
to his use of ethanol. 

The report of a psychiatric evaluation conducted in January 
1985 indicated the veteran had been particularly depressed 
since the death of his mother in August 1984.  Also noted was 
a history of severe alcohol abuse for at least 35 years and 
one suicide attempt, a year earlier, when he no longer wanted 
to live, and reportedly drank a quart of whiskey a day.  The 
veteran hallucinated the voice of his mother daily and also 
heard the footsteps of his dead father.  The diagnosis was 
alcohol dependence syndrome, continuous, mild to moderate 
neurotic depression.  The examiner suspected that the 
veteran's hallucinations were alcohol related. 

When the veteran was hospitalized for alcoholism, and 
depression with suicidal threats in May 1985 it was recorded 
that there was no evidence of delusional thinking or thought 
disorder and impairment of judgment was caused by 
intoxication.  

Also in May 1985 the veteran was granted Supplemental 
Security Income benefits by the Social Security 
Administration (SSA), which found him to have been disabled, 
primarily due to chronic alcohol addiction, since September 
1984.  

Court documents and VA medical records dated in August 1985 
demonstrate the veteran was hospitalized for alcohol 
detoxification on an emergency basis.  

On June 1986 VA psychiatric examination the diagnosis 
remained neurotic depression, currently called dysthymic 
disorder in a veteran who was a severe chronic alcoholic of 
many years duration, and whose chemical dependency showed no 
sign of being limited by anything except his physical 
capacity.  

On VA medical examination conducted from June 1986 to July 
1986 it was noted the veteran had a history of frontal 
sinusitis successfully treated with obliteration.  X-rays of 
the paranasal sinuses revealed some bone change at the 
superior lateral recess of the right frontal sinus which was 
considered possibly to represent a localized area of 
osteomyelitis.  Slight mucosal thickening was noted laterally 
in the right maxillary sinus.  The remainder of the paranasal 
sinuses was clear.  The veteran's liver was percussed seven 
centimeters below the right costal margin in the 
midclavicular line.  The diagnoses included chronic 
alcoholism, and alcoholic liver disease.  

When the veteran was seen in April 1987 the assessment was 
ethanolism, severe disease as evidenced by ascites and 
albumin.  Increasing bilirubin was also noted in progress 
notes which are partially legible.  At that time the veteran 
was hospitalized for treatment of ascites considered 
secondary to alcohol liver disease.  He underwent diuresis.  
The discharge diagnoses included alcoholic liver disease.  

The RO denied service connection for alcoholic liver disease 
in 1987, on the basis that there was no medical support for 
association of the veteran's currently diagnosed alcoholic 
liver disease with his service-connected hepatitis.  The 
veteran was notified of this decision by letter in September 
1987 and did not file an appeal of the determination within 
the allowable period of one year.

A September 1988 social services assessment from the 
Minnesota Veterans Home where the appellant resided reflected 
multiple problems related to alcoholism.  In treatment 
records also dated in September 1988 the assessment was 
expressed as alcoholic, with known liver disease, chronic 
ethanol, and recent onset of increased abdominal girth, 27 
pound weight gain and bruising.  The etiology of liver 
decompensation was considered unclear.

Medical records dated in September 1988 to August 1990 from 
the Veterans Home, demonstrate the veteran was monitored for 
alcoholic liver disease and considered possibly to have 
cirrhosis, although the latter assessment had not been proven 
by biopsy.  Also reflected was treatment for chronic 
sinusitis.  The veteran received mental health counseling for 
problems including alcohol dependence and suicidal thinking 
from January 1989 to August 1990.  Possible hypomania as well 
as anxiety was noted in January 1989.

VA medical records show the veteran was hospitalized at a 
VAMC in February 1989 for help with "dry drunk" problem and 
was admitted to the drug dependency program.  His diagnoses 
included Axis I: alcohol dependence, continuous type; 
Axis II: possible personality disorder.  Also noted was 
hepatomegaly and probable cirrhosis from Axis I diagnosis.  
On neuropsychological evaluation in March 1989 the impression 
was that the pattern of test results was consistent with 
generalized non-dominant hemisphere dysfunction.  

When the veteran was hospitalized for a colonoscopy in May 
1989, an ultra sound of the upper right abdominal quadrant 
revealed no ascites present.  Discharge diagnoses included 
history of probable cirrhosis, with current liver function 
tests normal, and chronic alcoholism, status post treatment 
in February 1988.  The veteran had been sober greater than 13 
months, with multiple medical problems associated with 
chronic alcoholism, although most were considered to be 
stable.  Medical records from the Veterans Home reflect 
successful treatment of recurrent ascites in June 1989.  In 
October 1989 X-rays of paranasal sinuses revealed normal 
findings status post obliteration of frontal sinuses.  

When the veteran testified at a personal hearing at the RO in 
October 1989 he indicated that he first saw a psychiatrist in 
service in August or September of 1951, prior to being court 
martialed for absence without leave (AWOL).  Reportedly the 
psychiatrist said the veteran was paranoid schizophrenic at 
that time.  He veteran stated he was seen by a psychiatrist a 
second time, in 1952 or 1953, when he was again court 
martialed for being AWOL, while stationed in Japan.  
According to the veteran, he was treated for sinusitis at 
that same time, having previously received treatment for 
sinusitis in Korea.  He expressed the opinion that his 
records were incomplete, with regard to his courts martial 
and psychiatric examinations in service.  Concerning his 
liver the veteran stated that his first post service 
treatment was in 1984 when he drank heavily after the death 
of a lady friend.  The veteran further testified that he was 
seen by a VA psychiatrist in January of 1954.  Received at 
the hearing was a statement signed by the veteran, and also 
by a friend, who had reportedly been a medic in the service.  
The statement indicated that while in service the veteran's 
sinusitis was treated with a medication called Argyrol, which 
reportedly had been withdrawn from use, because of side 
effects on the nervous system.  The veteran asserted that 
Argyrol was the cause of his nervous condition.  

A VA medical consultation report dated in December 1989 
reflects the impression of 1. Mild hepatosplenomegaly.  2.  
Inhomogeneity in the liver uptake consistent with fibrosis.  
VA outpatient treatment records dated in February 1990 to 
April 1990 reflect treatment for chronic sinusitis.  The 
conclusion on X-rays of the paranasal sinuses conducted in 
February 1990 was that there was a diminution of mucosal 
thickening, mucosa of the maxillary sinuses since previous 
studies in October 1989.

VAMC records show the veteran was hospitalized in April 1990 
to May 1990 for a major depressive disorder, considered to be 
resolving on discharge.  His alcohol abuse was considered to 
be in remission at that time.  Progress notes during the 
course of his hospitalization reflect an assessment of 
personality disorder(s) with a history of anti-social 
behavior and narcissistic component.  A Behavioral Neurology 
Neuropsychology Report dated prior to discharge in May 1990 
reflected the impression that there was a possibility of 
moderate residual frontal lobe dysfunction.  A computerized 
tomography (CT) scan of the brain conducted in May 1990 
indicated findings compatible with mild cerebral atrophy.  At 
the time of discharge from the hospital the assessment was 
depressive episode of rather recent origin, but significant 
proportions.  It appeared to be greater than just an 
adjustment disorder with depressive features and was 
considered best characterized as a major depressive disorder, 
single episode.  He was referred for ongoing treatment of 
chemical dependency and mental illness in "day hospital." 

At the time of his discharge from the day hospital program in 
July 1990 the description of the veteran's physical status 
included a notation of impaired liver function secondary to 
hepatitis.  Progress notes dated in July 1990 indicated that 
the veteran reported no symptoms of depression.

The report of physical examination conducted by the Veterans 
Home in August 1990 reflects diagnoses including alcohol 
abuse, major depression under control with medication, and 
chronic sinusitis.  It was considered that the veteran's 
multiple medical problems were stable at that time.  On 
referral to the VA mental health clinic in August 1990 the 
veteran's problems, as noted on intake, were recurrent 
depression with history of sleep disturbance, restlessness, 
suicide behavior, low energy, problems coping with losses, 
then stabilized, as well as chronic alcoholism, and multiple 
physical problems for which he was to be followed by various 
VA clinics.   

In October 1990 the veteran was hospitalized for treatment of 
alcohol abuse, and suicidal thoughts.  On psychiatric 
consultation in October 1990 the diagnosis was Axis I: 
alcohol addiction, relapse; dementing illness, frontal lobe 
disease.  

An additional personal hearing was held at the RO in February 
1991.  At that time the veteran expressed the opinion that 
medications taken for his service-connected hearing 
impairment had damaged his liver.  He also indicated that he 
had been told during service that his liver was affected by 
hepatitis.  The veteran reiterated his testimony that during 
service he had been seen by a psychiatrist in relation to 
each of his two courts martial.  The veteran also stated that 
in 1954 he was sent by a court to a VA psychiatrist because 
he was getting into too much trouble.  Miltown was reportedly 
prescribed, but he did not know what diagnosis or assessment 
was indicated at that time.  The veteran also noted he had 
taken multiple types of medication for mental illness over 
the years.  At the time of the hearing he was receiving 
mental health counseling from VA once a week.  It was also 
the veteran's testimony that since service he had been 
constantly bothered by, and continuously treated for active 
sinus problems.   

When the veteran was hospitalized for alcohol detoxification 
in June 1991 his diagnoses included Axis I: alcohol 
dependence, secondary depression, elements of PTSD.  Axis II:  
antisocial personality disorder by history.  Axis III: 
chronic sinusitis and alcoholic liver disease with cirrhosis 
and portal hypertension.  The VA physician noted the veteran 
had further features of PTSD subsequent to Korean combat 
experience although it was difficult to sort this out from 
his characterologic issues. 

A private medical report indicated that when the veteran was 
hospitalized in May 1992 for gastrointestinal bleeding, his 
abdominal tenderness was considered most likely secondary to 
recent liver damage with binge, and liver swelling with 
capsule stretch.  His liver was described as smooth and soft, 
mildly tender.  After he was transferred to a VAMC it was 
recorded that the veteran had elevated transaminase 
considered secondary to alcoholic hepatitis.  

VA medical records dated in June 1992 reflect alcoholic liver 
disease with increased ascites.  Progress notes from the 
psychiatric service stated that while the veteran's history 
suggested aspects of bipolar disorder, clear manic and 
depressive episodes were difficult to delineate.  

The report of a VA examination conducted in June 1992 
reflects a history of negative hepatitis B antigen in 
February 1990.  On physical examination there was tenderness 
in the right upper quadrant of the abdomen without rebound or 
guarding.  The liver was down one fingerbreadth and tender.  
Laboratory tests were negative with regard to hepatitis A and 
hepatitis C, but positive for hepatitis B.  These results 
were considered consistent with chronic hepatitis B, which 
could well be contributing to the veteran's liver disease, as 
well as his alcohol abuse.  In view of the evidence of normal 
liver enzymes in the absence of alcohol intake, the examiner 
considered that the main cause of the flare ups of liver 
disease was alcohol.  

On psychological evaluation conducted in June 1992 the 
examiner's conclusions were that possible diagnoses included 
alcohol dependence, severe and continuous, personality 
disorder, not otherwise specified with antisocial, paranoid, 
and narcissistic features, and major depression, recurrent.  

VA outpatient treatment records dated in August 1992 to 
November 1992 show the veteran was followed in psychiatric 
service for ongoing problems with alcohol dependence and 
recurrent intoxication.

The report of a July 1995 VA gastrointestinal examination 
reflects the veteran's statement that he drank for two to 
three days every four months.  He also reported that he had 
gallstones, but a VA physician had said that the veteran's 
general condition was such that it was not possible to 
perform surgery to remove them.  It was recorded that in 
March 1995 his serum glutamic oxaloacetic transaminase (SGOT) 
was 57, and his gamma-glutamyl transferase (GGT) was 405.  In 
May 1995 SGOT was 33 and GGT was 89.  On physical examination 
the veteran stated that his stomach hurt if he did not eat 
frequent small meals.  There was no organomegaly, and no 
masses or tenderness found.  Bowel sounds were normal.  The 
veteran had 1+ bilateral pitting edema of the ankles.  There 
was no scleral icterus and no jaundice.  The diagnoses 
included recurring heavy alcohol intake and infectious 
hepatitis, 1953.  The examiner added that the medical record 
indicated the liver function tests had returned to normal by 
the time of the veteran's hospital discharge in 1953.  Liver 
function tests were normal at the time of examination and 
there was no positive evidence of hepatitis.  It appeared 
from a review of his medical records that the veteran had 
evidence of decreased liver function at times of heavy 
alcohol intake, but when the alcohol intake decreased the 
liver function returned to normal.  Cause and effect 
relationship of any current loss of liver function and the 
earlier hepatitis could not be positively established and it 
could not be specifically assigned what proportion of any 
loss of liver was due to effects of alcohol and which was due 
to the effects of the episode of infectious hepatitis in 
1953.  The veteran was advised to avoid further alcohol 
consumption.  

VA outpatient treatment records dated in May 1996 to June 
1997 reflect treatment for chronic sinusitis and ongoing 
medication and counseling for alcohol dependence, depression 
and bipolar affective disorder.  


New and Material Evidence Analysis

Service connection for a psychiatric disorder and sinusitis 
was denied by a rating action in December 1971, and service 
connection for liver disease was denied by an RO decision in 
September 1987.  The record indicates that the veteran was 
notified of those decisions and advised of his appellate 
rights, but did not file a timely appeal of any of the three 
determinations, which therefore became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 
(1998).  The veteran's claims, however, will be reopened if 
new and material evidence has been submitted since the last 
final decision on each claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).  The issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).

The veteran's application to reopen the previously denied 
claims for service connection for a psychiatric disorder, 
sinusitis, and liver disease, must be analyzed under the 
following definition of new and material evidence provided at 
38 C.F.R. § 3.156(a) (1998).  

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Evans v. Brown, 9 Vet. App. 273 (1996).  It should also be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In the 
recent case of Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999), the U. S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a three step process is required for reopening claims 
under the holding of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998): the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.

In view of the additional evidence submitted subsequent to 
the prior unappealed denials of service connection, to 
include the veteran's testimony regarding a diagnosis of 
schizophrenia in service and being seen by a VA psychiatric 
in 1954; the different psychiatric diagnoses reported; the 
September 1988 VA medical record indicating unclear etiology 
of liver decompensation; the July 1990 VA medical report 
noting impaired liver function secondary to hepatitis; and 
the June 1992 VA examination report noting the possible 
contribution of chronic hepatitis B to the current liver 
disease, as well as the veteran's testimony of continuous 
treatment for symptoms of sinusitis since service, the Board 
finds that, with regard to each of the veteran's claims, the 
newly received evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim, and the claim is reopened.  Thus, the claims for 
service connection for a psychiatric disorder, liver disease, 
and sinusitis must be considered on the basis of all the 
evidence, both old and new.  

Before turning to an analysis of the substantive issues of 
service connection, it is apparent that consideration of 
those issues at this time would not violate the veteran's 
right to due process of law.  First, it appears that in 1989, 
the RO initially reopened the claims and considered the 
underlying issues of service connection.  Moreover, the 
veteran has had the opportunity to testify at a personal 
hearing and his testimony and the argument presented in this 
case have been directed toward the substantive issue of 
service connection, rather than the question of whether new 
and material evidence has been presented.  Accordingly, 
consideration of whether the claim is well-grounded may be 
accomplished without violating the veteran's right to due 
process of law.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Entitlement to Service Connection 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991).  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include psychosis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  This regulation has also been interpreted by 
the Court to apply to those situations where a nonservice 
connected disability is being aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claims for service connection for sinusitis and a psychiatric 
disorder are not well grounded.  To sustain a well grounded 
claim, the claimant must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet.App. 19 (1993).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).   

On review of the record the Board observes that service 
medical records suggest the veteran was treated for acute 
sinusitis, on two occasions, in 1952 and 1953.  Furthermore, 
the medical evidence reflects chronic sinusitis in recent 
years.  Although the veteran has also testified that he has 
been treated for symptoms of sinusitis continuously from the 
time of active service, the veteran has presented no medical 
evidence or opinion of a nexus between the currently 
diagnosed chronic sinusitis and the sinusitis diagnosed in 
service.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purpose of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay testimony by the 
veteran, who asserts that reported symptoms between 
separation from service and treatment documented in the 
1960's represent a continuity of symptomatology attributable 
to chronic sinusitis.  This assertion involves a conclusion 
requiring medical knowledge, which may only be provided by 
someone qualified by knowledge, training, experience, skill, 
or education that the veteran is not shown to possess. Moray 
v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Similarly the assertions by the veteran and his 
former employer regarding the cause of work absences do not 
constitute credible medical evidence.  In the absence of any 
medical evidence or opinion indicating a nexus between the 
currently diagnosed chronic sinusitis, and the acute 
sinusitis noted in service, the veteran has not presented the 
elements of a plausible claim for service connection.

With regard to the claim for service connection for a 
psychiatric disorder the Board notes that despite the 
veteran's testimony of an inservice diagnosis of paranoid 
schizophrenia, service medical records are negative for 
medical findings, or diagnosis related to any psychiatric 
disorder.  A statement by a claimant as to what a doctor told 
him is insufficient to establish a medical diagnosis.  
Service medical records do reflect problems with excessive 
drinking and fighting, and similar difficulties were reported 
in 1955, when the veteran requested VA psychiatric treatment 
for anger and alcohol related problems.  The earliest medical 
evidence of a psychiatric disorder, diagnosed as chronic 
anxiety reaction, dates from 1971, more than 18 years after 
the veteran's separation from active service.  Although the 
veteran has subsequently been treated on multiple occasions 
for psychiatric symptoms with various diagnoses, to include 
depression, personality disorder, frontal lobe dysfunction 
and schizoaffective disorder, the record reveals no evidence 
of psychosis during the presumptive period of one year 
following separation.  Additionally, the veteran has 
presented no medical evidence or opinion indicating a nexus 
between a currently diagnosed psychiatric disorder and any 
symptoms or events noted in service, to include the reported 
use of Argyrol.   Accordingly, we find the veteran's claim 
for service connection for a psychiatric disorder is not 
plausible and must be denied as not well-grounded.  

With regard to service connection for liver disease the Board 
finds that the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well-grounded; that 
is, the claim is plausible.  Additionally, there is no 
indication that there are unobtained records which are 
available and which would aid a decision in this case.  
Accordingly, we conclude that the record is complete and that 
there is no further duty to assist the veteran in developing 
the claim, as mandated by 38 U.S.C.A. § 5107(a).  

The veteran alleges his current liver disease is related to 
the service-connected hepatitis.  On review of the evidence 
the Board notes the June 1992 VA examiner's statements 
regarding the possible contribution of chronic hepatitis B to 
the veteran's current liver disease. The statement is 
presumed credible for purposes of determining well 
groundedness.  However, on evaluation of the record, the 
medical evidence as a whole supports the conclusion that the 
veteran's current liver disorder is attributable to alcoholic 
liver disease, rather than service-connected hepatitis.  As 
noted above, this opinion is reflected in multiple medical 
reports over the years by examiners who based their 
conclusions on pertinent medical findings.  These include the 
June 1992 VA examiner, who after acknowledging the possible 
contribution of hepatitis B, went on to opine that in light 
of evidence of normal liver enzymes in the absence of alcohol 
intake, the main cause of the veteran's flare ups of liver 
disease was alcohol.  By contrast, the comment recorded in 
July 1990 that the veteran had impaired liver function 
secondary to hepatitis, is without reference to supporting 
clinical evidence of a link to the service-connected 
disorder, and may be interpreted as a reference to alcoholic 
hepatitis.  Still further, we note the July 1995 VA 
examination report reflected that there was no positive 
evidence of hepatitis at that time.  It was considered that 
the veteran's medical records demonstrated he had evidence of 
decreased liver function at times of heavy alcohol intake, 
but when the alcohol intake decreased, the liver function 
returned to normal.  A causal relationship of any current 
loss of liver function and the earlier hepatitis could not be 
established.  

In conclusion, it is clear that the preponderance of the 
evidence in this case weighs heavily in favor of the 
conclusion that any current liver dysfunction is not related 
to the hepatitis, but is the result of alcohol abuse.  Since 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of giving the veteran the benefit of the 
doubt is not for application.  38 U.S.C.A. § 5107.  


ORDER

The claims for service connection for sinusitis and a 
psychiatric disorder are denied as not well-grounded.  

Entitlement to service connection for liver disease is 
denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

